DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Arguments
Applicant’s arguments, see applicant’s correspondence, filed May 9, 2022, with respect to the claims have been fully considered and are persuasive.  The rejection of the claims have been withdrawn. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The cited prior art does not disclose or render obvious the combination of elements recited in the claims as a whole.  Specifically, the cited prior art fails to disclose or render obvious the following limitations:
As per independent claim 1, the claimed method of forming an acceleration structure, including tracing a ray from a light source to identify a location in 3D space of a 3D scene at which one or more photons are deposited, and storing photon data for the one or more photons with respect to a plurality of voxels at respective plurality of levels in a voxel hierarchy at the identified location in the 3D space, such that photon data for a photon is added into to each of the plurality of voxels at a respective plurality of levels in the voxel hierarchy at the identified location in the 3-D space, and then pruning one or more nodes representing voxels in the voxel hierarchy.  In particular, photons deposited into the scene by forward tracing light rays, where the photon data is added into each voxel at all levels of granularity in memory (as applicant further clarifies on page 6 of applicant’s remarks filed May 9, 2022, explaining such that for e.g. “a 32 level voxel hierarchy, the same photon is added to the voxel hierarchy 32 times, with the same spatial coordinate, but different [levels of granularity].”)  In other words, the claim requires a plurality of levels in a voxel hierarchy and repeatedly storing the same voxel data, duplicated, into each different level of granularity (as opposed to a single copy of the photon and as opposed to across the same level of voxels in the tree or multiple child nodes of tree at same level).  The invention then further prunes one or more nodes representing voxels in the voxel hierarchy, and further uses the photon data associated with a voxel from the memory to produce an acceleration structure.    
As per independent claims 11 and 20, the claims are allowed for the same reasons as independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Peterson et al. (US 2010/0332523 A1) discloses a method for establishing a dataset for photon queries and using same, including tracing photons in the scene to establish a photon map, where an acceleration structure is provided  that bounds selections of the photons with respectively elements of the hierarchical structure, comprising a graph with nodes connected by edges, where the nodes represent elements of the structure.  Peterson ¶ 23.  Peterson further discloses elements of an acceleration structure are provided that bound selections of the photons within a scene, where the set/subset relationship between photons bounded by each of the edges can represent which elements of the acceleration structure would be related to each other (e.g., which nodes of a graph of the acceleration structure elements would be connected by an edge).  Peterson ¶ 37 and Figs. 7–8.  Peterson, however, does not teach the formation of the acceleration structure includes repeatedly storing the same voxel data, duplicated, into each different level of granularity of the voxel hierarchy as claimed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A BEUTEL whose telephone number is (571)272-3132. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM A BEUTEL/Primary Examiner, Art Unit 2616